DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks filed 06/29/2021, have been fully considered but are moot because they do not apply to the new combination of references being used in the current rejection, as necessitated by amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oami et al (US 2016/0092739), in view of Brannon, Jr. et al (US 2007/0024706).
Regarding Claim 1, Oami teaches an adaptive system for automatic tracking of a target in at least one video stream ([0035], Fig. 2, object tracking system 1), comprising: at least one tracking device ([0035], Fig. 2, object tracking apparatus 10), that receives said at least one video stream ([0038], Fig. 2, information captured by a sensor includes information related to a video captured by at least one of cameras 20, [0045], Fig. 1, detection unit 100 may receive video data captured by a corresponding camera 20), 
wherein said at least one tracking device comprises at least one configuration parameter, wherein said at least one tracking device is dynamically configurable via said at least one configuration parameter ([0131], Fig. 6, update unit 240 may update information related to trackers, update unit 240 may update the updated information among information stored in the memory unit 220, [0148], if parameters of the tracker include weights which represent a probability that a tracker's object exists, reliability of a tracking result, and the like, the weights may vary in accordance with the result of association processing performed by the association unit 230, the update unit 240 may update parameters such as these weights), 
such that said at least one tracking device detects and automatically tracks at least one target by analysis of said at least one video stream ([0039], Fig. 2, object tracking apparatus 10 may be an apparatus for tracking objects in videos captured by individuals of the plurality of cameras 20, [0045-0047], Fig. 1, detection unit 100 may receive video data captured by a corresponding camera 20, detection unit 100 may receive tracking information related to the object on the previous frame from 
a calculator to determine at least one metric performance value of said at least one tracking device ([0066], Fig. 1, integral tracking unit 200 may continue to perform object tracking by repeating the above-described processes on a frame-by-frame basis, integral tracking unit 200 may include a value obtained by evaluating the reliability of a tracking result (hereinafter, referred to as a “likelihood of a tracker”) into the tracker as a parameter of the tracker, [0113], Fig. 6, association unit 230 may receive detection results output from respective detection units 100, association unit 230 may receive the prediction results from the prediction unit 210, association unit 230 may associate targets included in the detection results with trackers using the above-described prediction results with reference to the memory unit 220), 
a corrector of said at least one configuration parameter of said at least one tracking device as a function of said at least one metric performance value resulting in at least one corrected configuration parameter ([0114], Fig. 6, association unit 230 may search for the combinations of the targets and the trackers that improve the accuracy of the entirety of the association processing, association unit 230 may calculate the likelihood for correctly associating each pair of a target and a tracker, and search for the combinations of the targets and the trackers that improve the total accuracy of all the combinations, [0129-0130], association unit 230 may output the result of the association processing including association between a target and a tracker, and the above-described respective likelihoods including at least information related to the likelihoods of trackers to the update unit), 
at least one dynamic configurator of said at least one tracking device that dynamically configures the at least one tracking device by application of said at least one corrected configuration parameter ([0131], Fig. 6, update unit 240 may update information related to trackers, the update unit 240 may generate these trackers as a new object tracking result, the update unit 240 may receive the ~and therefore updated by the update unit)).
Oami fails to teach at least one measurement device that measures at least one value representative of a demand for hardware resources by said at least one tracking device, wherein the calculator is adapted to calculate said at least one metric performance value starting from said at least one value representative of a demand for hardware resources by said at least one tracking device.
In the same field of endeavor, Brannon teaches at least one measurement device that measures at least one value representative of a demand for hardware resources by said at least one tracking device, wherein the calculator is adapted to calculate said at least one metric performance value starting from said at least one value representative of a demand for hardware resources by said at least one tracking device ([0072], Fig. 4, CVAP 122 may also obtain video selection parameters from sources other than video sources 122 in step 412, number of active views being displayed on video display component 140 may be obtained, for example, by reading/querying screen layout/geometry parameters that indicate the number of, location of, and type of video windows per screen layout along with associated input stream parameters, video display processor resource status (e.g., memory availability, compute load, etc.) of viewing client 120 may be obtained, for example, by querying operating system functions that provide CPU and memory utilization information or by using internal processing statistics, bandwidth load of network 112 may be obtained, for example, by querying/reading network layer statistics or by analyzing data available in the video transport protocols that indicate latencies and ~demand of resources in all aspects of the system from the video sources, through the network, to the processing computer and display device considered in Step 412 when evaluating system performance for stream selection)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking system which generates detection results of an object based on analysis of received video data, where a likelihood and performance metrics of the detection results are analyzed and used to further modify any configuration parameters stored in memory regarding operation of the object tracking device, as taught in Oami, to further include the demand for hardware resources required by the tracking device as part of the performance metric considerations and configuration parameters, as taught in Brannon, in order to meet the accuracy and performance needs of the user while maximizing the efficiency of system resource usage. (See Brannon [0031])
Regarding Claim 2, Oami, as modified by Brannon, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Oami, further teaches at least one video capture device, connected in data transmission to said at least one tracking device to supply said at least one video stream ([0038], Fig. 2, information captured by a sensor includes information related to a video captured by at least one of cameras 20, [0045], Fig. 1, detection unit 100 may receive video data captured by a corresponding camera 20).
Regarding Claim 3, Oami, as modified by Brannon, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Brannon, further teaches wherein each tracking device of said at least one tracking device is configurable using at least one of the at least one configuration parameter selected from: a number of images to be processed or interpreted per second ~number of active views indicates number of targets/areas to be detected/monitored at once)).
Regarding Claim 4, Oami, as modified by Brannon, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Brannon, further teaches wherein said at least one measurement device is adapted to measure at least one of the at least one  value representative of a demand for hardware resources by said at least one tracking device selected from an operating frequency of central hardware and/or graphic processing units on demand by said at least one tracking device, a usage ratio of allocated memory space for said at least one tracking device, a data input or output flow rate to/from said at least one tracking device, a number of images processed or interpreted per second in the at least one video stream by said at least one tracking device, and a number of calculation scored used in the central hardware and/or graphic processing units on demand by said at least one tracking device ([0072], Fig. 4, CVAP 122 may also obtain video selection parameters from sources other than video sources 122 in step 412, number of active views being displayed on video display component 140 may be obtained, for example, by reading/querying screen layout/geometry ~usage ratio of allocated memory space), bandwidth load of network 112 may be obtained, for example, by querying/reading network layer statistics or by analyzing data available in the video transport protocols that indicate latencies and data/packet loss or by analyzing I/O (interrupt, scheduling, and event) rates within the system (~data input/output flow rate), resource status of video source/s 102 may be obtained, for example, by querying/reading statistics from video source/s 102 or from receiving periodic real-time status updates from video source/s 102).
Regarding Claim 5, Oami, as modified by Brannon, teaches all aspects of the claimed invention as disclosed in Claim 4 above. The combination, particularly Brannon, further teaches wherein the calculator is adapted to calculate said at least one metric performance value in a form of at least one value selected from: a fraction of a maximum operating frequency of central hardware and/or graphic processing units on demand by said at least one tracking device, the usage ratio of allocated memory space for said at least one tracking device, a fraction of a maximum data input or output flow rate to/from said at least one tracking device, a result metric obtained relative to an objective set for the number of images processed or interpreted per second in the at least one video stream by said at least one tracking device, a usage ratio of the number of calculation cores used in the central hardware and/or graphic processing units on demand by said at least one tracking device ([0072], Fig. 4, CVAP 122 may also obtain video selection parameters from sources other than video sources 122 in step 412, number of active views being displayed on video display component 140 may be obtained, for example, by reading/querying screen layout/geometry parameters that indicate the number of, location of, and type of video windows per screen layout along with associated input stream parameters, video display ~usage ratio of allocated memory space), bandwidth load of network 112 may be obtained, for example, by querying/reading network layer statistics or by analyzing data available in the video transport protocols that indicate latencies and data/packet loss or by analyzing I/O (interrupt, scheduling, and event) rates within the system (~data input/output flow rate), resource status of video source/s 102 may be obtained, for example, by querying/reading statistics from video source/s 102 or from receiving periodic real-time status updates from video source/s 102).
Regarding Claim 7, Oami, as modified by Brannon, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Oami, further teaches wherein said at least one tracking device comprises several tracking devices, wherein said at least one video stream comprises several video streams, and wherein said several tracking devices simultaneously  respectively receive said several video streams ([0039], Fig. 2, object tracking apparatus 10 may be an apparatus for tracking objects in videos captured by individuals of the plurality of cameras 20, [0056], processing in which targets and trackers are associated by the integral tracking unit 200, disclosing plurality of tracker, [0042], detection units 100 may detect an object using output information from the cameras 20 on the basis of tracking information that is output from the integral tracking unit).
Regarding Claim 8, Oami, as modified by Brannon, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Oami, further teaches wherein each tracking device of said at least one tracking device is adapted for detection and simultaneous automatic tracking of several targets by analysis of the at least one video stream that the at least one tracking device receives ([0039], Fig. 2, object tracking apparatus 10 may be an apparatus for tracking objects in videos captured by individuals of the plurality of cameras 20, [0056], processing in which targets and trackers 
Regarding Claim 9, Oami teaches an adaptive method for automatic tracking of a target in at least one video stream ([0035], Fig. 2, object tracking system 1), comprising: analyzing said at least one video stream ([0038], Fig. 2, information captured by a sensor includes information related to a video captured by at least one of cameras 20, [0045], Fig. 1, detection unit 100 may receive video data captured by a corresponding camera 20) using at least one tracking device ([0035], Fig. 2, object tracking apparatus 10), 
wherein said at least one tracking device comprises at least one configuration parameter, wherein said at least one tracking device is dynamically configurable via said at least one configuration parameter ([0131], Fig. 6, update unit 240 may update information related to trackers, update unit 240 may update the updated information among information stored in the memory unit 220, [0148], if parameters of the tracker include weights which represent a probability that a tracker's object exists, reliability of a tracking result, and the like, the weights may vary in accordance with the result of association processing performed by the association unit 230, the update unit 240 may update parameters such as these weights) 
such that said at least one tracking device detects and automatically tracks at least one target in said at least one video stream ([0039], Fig. 2, object tracking apparatus 10 may be an apparatus for tracking objects in videos captured by individuals of the plurality of cameras 20, [0045-0047], Fig. 1, detection unit 100 may receive video data captured by a corresponding camera 20, detection unit 100 may receive tracking information related to the object on the previous frame from the integral tracking 
calculating at least one metric performance value of said at least one tracking device ([0066], Fig. 1, integral tracking unit 200 may continue to perform object tracking by repeating the above-described processes on a frame-by-frame basis, integral tracking unit 200 may include a value obtained by evaluating the reliability of a tracking result (hereinafter, referred to as a “likelihood of a tracker”) into the tracker as a parameter of the tracker, [0113], Fig. 6, association unit 230 may receive detection results output from respective detection units 100, association unit 230 may receive the prediction results from the prediction unit 210, association unit 230 may associate targets included in the detection results with trackers using the above-described prediction results with reference to memory unit 220), Page 5 of 11Appl. No. 16/227,267 Amdt. dated 6/28/2021 Response to Final Office Action of 3/29/2021 
correcting said at least one configuration parameter of said at least one tracking device as a function of said at least one metric performance value resulting in at least one corrected configuration parameter ([0114], Fig. 6, association unit 230 may search for the combinations of the targets and the trackers that improve the accuracy of the entirety of the association processing, association unit 230 may calculate the likelihood for correctly associating each pair of a target and a tracker, and search for the combinations of the targets and the trackers that improve the total accuracy of all the combinations, [0129-0130], association unit 230 may output the result of the association processing including association between a target and a tracker, and the above-described respective likelihoods including at least information related to the likelihoods of trackers to the update unit), 
dynamically configuring said at least one tracking device by application of said at least one corrected configuration parameter ([0131], Fig. 6, update unit 240 may update information related to trackers, the update unit 240 may generate these trackers as a new object tracking result, the update unit 240 may receive the result of the association processing from the association unit 230 and may update the information related to trackers stored in the memory unit 220, updated information may ~and therefore updated by the update unit)).
Oami fails to teach measuring at least one value representative of a demand by said at least one tracking device for hardware resources, wherein the calculating the at least one metric performance value is made from said at least one value representative of a demand by said at least one tracking device for hardware resources.
In the same field of endeavor, Brannon teaches measuring at least one value representative of a demand by said at least one tracking device for hardware resources, wherein the calculating the at least one metric performance value is made from said at least one value representative of a demand by said at least one tracking device for hardware resources ([0072], Fig. 4, CVAP 122 may also obtain video selection parameters from sources other than video sources 122 in step 412, number of active views being displayed on video display component 140 may be obtained, for example, by reading/querying screen layout/geometry parameters that indicate the number of, location of, and type of video windows per screen layout along with associated input stream parameters, video display processor resource status (e.g., memory availability, compute load, etc.) of viewing client 120 may be obtained, for example, by querying operating system functions that provide CPU and memory utilization information or by using internal processing statistics, bandwidth load of network 112 may be obtained, for example, by querying/reading network layer statistics or by analyzing data available in the video transport protocols that indicate latencies and data/packet loss or by analyzing I/O (interrupt, scheduling, and event) rates within the system, resource status of video source/s 102 may be obtained, for example, by querying/reading statistics from video source/s 102 or from receiving periodic real-time status updates ~demand of resources in all aspects of the system from the video sources, through the network, to the processing computer and display device considered in Step 412 when evaluating system performance for stream selection)).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking system which generates detection results of an object based on analysis of received video data, where a likelihood and performance metrics of the detection results are analyzed and used to further modify any configuration parameters stored in memory regarding operation of the object tracking device, as taught in Oami, to further include the demand for hardware resources required by the tracking device as part of the performance metric considerations and configuration parameters, as taught in Brannon, in order to meet the accuracy and performance needs of the user while maximizing the efficiency of system resource usage. (See Brannon [0031])
Regarding Claim 10, Oami teaches a non-transitory computer readable medium including a program comprising machine readable instructions for execution of steps ([0014]) in an adaptive method for automatic tracking of a target in at least one video stream ([0035], Fig. 2, object tracking system 1), when said program is run on a computer ([0289-0293]), wherein said adaptive method comprises analyzing said at least one video stream ([0038], Fig. 2, information captured by a sensor includes information related to a video captured by at least one of cameras 20, [0045], Fig. 1, detection unit 100 may receive video data captured by a corresponding camera 20) using at least one tracking device ([0035], Fig. 2, object tracking apparatus 10), 
wherein said at least one tracking device comprises at least one configuration parameter, wherein said at least one tracking device is dynamically configurable via said at least one configuration parameter ([0131], Fig. 6, update unit 240 may update information related to trackers, update unit 240 may update the updated information among information stored in the memory unit 220, [0148], if parameters of the tracker include weights which represent a probability that a tracker's object exists, 
such that said at least one tracking device detects and automatically tracks at least one target in said at least one video stream ([0039], Fig. 2, object tracking apparatus 10 may be an apparatus for tracking objects in videos captured by individuals of the plurality of cameras 20, [0045-0047], Fig. 1, detection unit 100 may receive video data captured by a corresponding camera 20, detection unit 100 may receive tracking information related to the object on the previous frame from the integral tracking unit 200, detection unit 100 may perform detection of the object from the received camera video using the camera video and tracking information related to the object on the previous frame), 
calculating at least one metric performance value of said at least one tracking device ([0066], Fig. 1, integral tracking unit 200 may continue to perform object tracking by repeating the above-described processes on a frame-by-frame basis, integral tracking unit 200 may include a value obtained by evaluating the reliability of a tracking result (hereinafter, referred to as a “likelihood of a tracker”) into the tracker as a parameter of the tracker, [0113], Fig. 6, association unit 230 may receive detection results output from respective detection units 100, association unit 230 may receive the prediction results from the prediction unit 210, association unit 230 may associate targets included in the detection results with trackers using the above-described prediction results with reference to memory unit 220), 
correcting said at least one configuration parameter of said at least one tracking device as a function of said at least one metric performance value resulting in at least one corrected configuration parameter ([0114], Fig. 6, association unit 230 may search for the combinations of the targets and the trackers that improve the accuracy of the entirety of the association processing, association unit 230 may calculate the likelihood for correctly associating each pair of a target and a tracker, and search for the combinations of the targets and the trackers that improve the total accuracy of all the combinations, 
Amdt. dated 6/28/2021Response to Final Office Action of 3/29/2021dynamically configuring said at least one tracking device by application of said at least one corrected configuration parameter ([0131], Fig. 6, update unit 240 may update information related to trackers, the update unit 240 may generate these trackers as a new object tracking result, the update unit 240 may receive the result of the association processing from the association unit 230 and may update the information related to trackers stored in the memory unit 220, updated information may include, for example, information related to parameters such as the position and/or size of the object whose tracking information is included in the tracker, the motion model of the object, and the likelihood of the tracker, update unit 240 may update the updated information among information stored in the memory unit 220, [0076], camera parameters may be stored in a memory unit in the detection unit 100 (~and therefore updated by the update unit)).
Oami fails to teach measuring at least one value representative of a demand by said at least one tracking device for hardware resources, wherein the calculating the at least one metric performance value is made from said at least one value representative of a demand by said at least one tracking device for hardware resources.
In the same field of endeavor, Brannon teaches measuring at least one value representative of a demand by said at least one tracking device for hardware resources, wherein the calculating the at least one metric performance value is made from said at least one value representative of a demand by said at least one tracking device for hardware resources ([0072], Fig. 4, CVAP 122 may also obtain video selection parameters from sources other than video sources 122 in step 412, number of active views being displayed on video display component 140 may be obtained, for example, by reading/querying screen layout/geometry parameters that indicate the number of, location of, and type of video windows ~demand of resources in all aspects of the system from the video sources, through the network, to the processing computer and display device considered in Step 412 when evaluating system performance for stream selection)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking system which generates detection results of an object based on analysis of received video data, where a likelihood and performance metrics of the detection results are analyzed and used to further modify any configuration parameters stored in memory regarding operation of the object tracking device, as taught in Oami, to further include the demand for hardware resources required by the tracking device as part of the performance metric considerations and configuration parameters, as taught in Brannon, in order to meet the accuracy and performance needs of the user while maximizing the efficiency of system resource usage. (See Brannon [0031])

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Oami et al (US 2016/0092739), in view of Brannon, Jr. et al (US 2007/0024706), and further in view of Shellshear et al (US 2011/0128374).
Regarding Claim 6, Oami, in view of Brannon, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination fails to teach wherein the calculator is further adapted to calculate a number of images processed or interpreted per second in said at least one video stream by said at least one trackingPage 4 of 11Appl. No. 16/227,267Amdt. dated 6/28/2021Response to Final Office Action of 3/29/2021 device from a list of timedating values that it receives, at which said at least one tracking device starts and finishes its processing cycles of said at least one video stream.
In the same field of endeavor, Shellshear teaches wherein the calculator is further adapted to calculate a number of images processed or interpreted per second in said at least one video stream by said at least one trackingPage 4 of 11Appl. No. 16/227,267Amdt. dated 6/28/2021Response to Final Office Action of 3/29/2021 device from a list of timedating values that it receives, at which said at least one tracking device starts and finishes its processing cycles of said at least one video stream ([0066-0071], examines a set of behavior modes to find a closest match to the video object information associated with a detected object (~video stream of detected object), taking into consideration the amount of data examined so far, where the default value is the worst possible abnormality score and is modified by the number of frames processed so far, where equation (1) shows calculating the number of frames processed so far as num_frames_processed/ initialization_period, num_frames_processed is the number of frames processed so far by the system; and the initialisation_period is the number of frames in which the user considers is the Abnormal Behaviour Detection System scene knowledge to be incomplete (in the exemplary embodiment, the default initialisation_period is set to be equivalent to one hour, i.e., 3600 multiplied by frame_rate, where frame_rate is the number of frames per second that the video surveillance camera produces (~discloses calculating the number of frames processed between the start and stop times of the initialization period, where this calculation is then used for further analysis of the object tracked in the video stream)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking system which generates detection results of an object based on analysis of received video data, where a likelihood and performance metrics of the detection See Shellshear [0007-0009, 0033]) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641